IN THE SUPREME COURT OF THE STATE OF DELAWARE


JOSEPH W. BOOTH &                     §
MARGARET A. BOOTH,                    §
                                      §     No. 100, 2019
      Appellants Below,               §
      Appellants,                     §     Court Below—Superior Court
                                      §     of the State of Delaware
      v.                              §
                                      §     C.A. No. S18A-08-001
SECRETARY M. SHAWN                    §
GARVIN & DELAWARE                     §
DEPARTMENT OF NATURAL                 §
RESOURCES &                           §
ENVIRONMENTAL CONTROL,                §
                                      §
      Appellees Below,                §
      Appellees.                      §

                          Submitted: August 21, 2019
                          Decided:   September 4, 2019

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                     ORDER

      This 4th day of September, 2019, after careful consideration of the parties’

briefs and the record on appeal, we find it evident that the final judgment of the

Superior Court should be affirmed on the basis of and for the reasons stated in its

February 6, 2019 Memorandum Opinion and Order.
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                     BY THE COURT:

                                     /s/ Collins J. Seitz, Jr.
                                              Justice




                                 2